

116 S1566 IS: Military Voting Protection Act
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1566IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Cornyn (for himself, Mr. King, Mr. Tillis, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo require information and opportunities for registration for voting and absentee ballot requests
			 for members of the Armed Forces who are undergoing deployment overseas,
 and for other purposes.1.Short titleThis Act may be cited as the Military Voting Protection Act.2.Information and opportunities for registration for voting and absentee ballot requests for members
 of the Armed Forces undergoing deployment overseas(a)In generalNot later than 45 days prior to a general election for Federal office, a member of the Armed Forces shall be provided with the following:(1)A Federal write-in absentee ballot prescribed pursuant to section 103 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20303), together with instructions on the appropriate use of the ballot with respect to the State in which the member is registered to vote.(2)In the case of a member intending to vote in a State that does not accept the Federal write-in absentee ballot as a simultaneous application and acceptable ballot for Federal elections, a briefing on, and an opportunity to fill out, the official post card form for absentee voter registration application and absentee ballot application prescribed under section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301(b)(2)).(b)Personnel responsible of dischargeBallots and instructions shall be provided pursuant to paragraphs(1) of subsection (a) by Voting Assistance Officers or such other personnel as the Secretary of the military department concerned shall designate.(c)Sense of Congress relating to the use of the Federal write-In absentee ballot(1)FindingsCongress makes the following findings:(A)Servicemembers serving abroad are subject to disproportionate challenges in voting.(B)As of May, 2019, only 28 States allow servicemembers to use the Federal write-in absentee ballot as a simultaneous application and acceptable ballot for Federal elections.(2)Sense of CongressIt is the sense of Congress that—(A)Federal and State governments should remove all obstacles that would inhibit deployed servicemembers from voting; and(B)States that do not allow ser­vice­mem­bers to use the Federal write-in absentee ballot as a simultaneous application and acceptable ballot for Federal elections should modify their laws to permit such use.